Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 1 of 27



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


    IN RE: TAKATA AIRBAG PRODUCT LIABILITY               MDL No. 2599
    LITIGATION
                                                         Master File No.15- MD 2599-
    This Document Relates to All Economic Loss Class     FAM
    Actions and:
                                                         S.D. Fla. Case No. 1:14-cv-
                                                         24009- FAM
    DAVID WHITAKER, et al., individually and on behalf
    of all others similarly situated,

                     Plaintiffs,

          v.

    GENERAL MOTORS COMPANY, GENERAL
    MOTORS HOLDINGS LLC, and GENERAL
    MOTORS LLC,


                     Defendants.




                            PLAINTIFFS’ OPPOSITION TO
                       GENERAL MOTORS LLC’S MOTION TO STAY
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 2 of 27



                                                        TABLE OF CONTENTS

    INTRODUCTION .......................................................................................................................... 1
    BACKGROUND ............................................................................................................................ 3
         I.      Plaintiffs’ Complaint Against New GM Complaint Is Premised on the Inherent Danger
                 of Ammonium Nitrate...................................................................................................... 3
         II.     Takata Has Admitted and NHTSA Has Acknowledged that Takata’s Ammonium
                 Nitrate Inflators “Present an Unreasonable Risk of Serious Injury or Death” ................ 4
         III.    New GM’s Petitions for Inconsequentiality Are Not Relevant to “the Existence of a
                 Defect Related to Motor Vehicle Safety” ........................................................................ 5
         IV. NHTSA Has Been Investigating the Safety Risk Posed by Takata Inflators Since 2014
             and Recently Expressly Reaffirmed the Important Role of Private Litigation in that
             Investigation..................................................................................................................... 7
    ARGUMENT.................................................................................................................................. 8
         I.      The Primary Jurisdiction Doctrine Does Not Apply Here............................................... 8
                 A.      Legal Standard ........................................................................................................ 8
                 B.      The Claims Against New GM Are Within the Conventional Competence of the
                         Courts...................................................................................................................... 9
                 C.      The Pending Claims Against New GM Do Not Raise a Special Need for
                         Uniformity............................................................................................................. 10
         II.     A Discretionary Stay Is Also Not Warranted Here........................................................ 16
                 A.      Legal Standard ...................................................................................................... 16
                 B.      There Is No “Clear Inequity” in Requiring New GM to Defend this Litigation
                         During the Pendency of its Petitions..................................................................... 16
                 C.      New GM’s Requested Stay Is Effectively Indefinite and Therefore Immoderate 18
                 D.      Judicial Economy Is Insufficient to Justify a Stay................................................ 19
    CONCLUSION............................................................................................................................. 20




                                                                            i
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 3 of 27



                                                  TABLE OF AUTHORITIES

                                                                                                                                  Page(s)
    CASES

    Boyes v. Shell Oil Prods. Co.,
       199 F.3d 1260 (11th Cir. 2000).............................................................................................8,10

    Carriuolo v. Gen. Motors Co.,
       823 F.3d 977 (11th Cir. 2016) .................................................................................................17

    Cheyney State Coll. Faculty v. Hufstedler,
       703 F.2d 732 (3d Cir. 1983).....................................................................................................19

    Guild v. General Motors Corp.,
       53 Supp. 2d 363 (W.D.N.Y. 1999) ............................................................................................3

    I.A. Durbin, v. Jerfferson Nat. Bank,
        793 F.2d 1541 (11th Cir. 1986) ...............................................................................................16

    In re Checking Account Overdraft Litig.,
        307 F.R.D. 630 (S.D. Fla. 2015)..............................................................................................17

    In re Takata Airbag Prod. Liab. Litig.,
        No. 14-24009-CV, 2015 WL 12641693 (S.D. Fla. Sept. 21, 2015) ..........................................1

    In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab.
        Litig., 754 F. Supp. 2d 1145 (C.D. Cal. 2010)...........................................................................9

    Kent v. DaimlerChrysler Corp.,
       200 F. Supp. 2d 1208 (N.D. Cal. 2002) ...................................................................................14

    Landis v. N. Am. Co.,
       299 U.S. 248 (1936)............................................................................................................16,18

    Miccosukee Tribe of Indians of Fla. v. S. Fla. Water Mgmt. Dist.,
       559 F.3d 1191 (11th Cir. 2009) ...............................................................................................19

    Nader v. Allegheny Airlines, Inc.,
       426 U.S. 290 (1976)..............................................................................................................9,14

    Noel v. Ford Motor Co.,
       No. 6:11-cv-370, 2013 WL 12160973 (M.D. Fla. May 7, 2013) ..............................................3

    Ortega Trujillo v. Conover & Co. Commc’ns,
       221 F.3d 1262 (11th Cir. 2000) ............................................................................... 14,16,18-19

    Ricci v. Chi. Mercantile Exch.,
       409 U.S. 289 (1973).................................................................................................................14


                                                                       ii
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 4 of 27



    Sanchez-Knutson v. Ford Motor Co.,
       52 F. Supp. 3d 1223 (S.D. Fla. 2014) ............................................................................... 8-9,13

    United States v. W. Pac. R.R. Co.,
       352 U.S. 59 (1956).....................................................................................................................8

    Varner v. Domestic Corp.,
       No. 16-22482-CIV, 2017 WL 3730618 (S.D. Fla. Feb. 7, 2017) ..............................................3

    Winzler v. Toyota Motor Sales U.S.A., Inc.,
       681 F.3d 1208 (10th Cir. 2012) .................................................................................................3

    STATUTES

    49 CFR § 556.1(a).......................................................................................................................7,15

    49 CFR § 556.4(c).......................................................................................................................7,15




                                                                        iii
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 5 of 27



           Plaintiffs respectfully submit this memorandum of law in opposition to General Motors

    LLC’s Motion to Stay (the “Motion to Stay”) (ECF No. 2980).

                                               INTRODUCTION

           General Motors LLC’s (“New GM’s”) motion to stay the Consumer Class Action (the

    “New GM Complaint”) should be denied.1 This Court has already addressed this very same issue

    when Toyota, Nissan, Ford, and Subaru filed a motion to stay in 2015 (the “First Motion to Stay”)

    (ECF No. 610). This Court denied the First Motion to Stay. See In re Takata Airbag Prod. Liab.

    Litig., No. 14-24009-CV, 2015 WL 12641693 (S.D. Fla. Sept. 21, 2015) (Moreno, J.). Whether

    considered under the “primary jurisdiction” doctrine or as a discretionary stay, New GM’s present

    motion should be denied for the same reasons the First Motion to Stay was denied. As this Court

    observed when denying the First Motion to Stay, “[f]ederal courts have a ‘virtually unflagging

    obligation . . . to exercise the jurisdiction given them.’” Id. at *1. As with the First Motion to Stay,

    any alleged need for expertise, uniformity, or judicial efficiency is outweighed by the Court’s

    obligation to exercise jurisdiction.

           New GM’s attempt to distinguish the First Motion to Stay by invoking its pending Petitions

    for Inconsequentiality with the National Highway Traffic Safety Administration (“NHTSA”) is

    unavailing. According to New GM, a stay is appropriate because the New GM Complaint “turns

    largely on the question of whether its GMT900 inflators are defective and pose unreasonable safety

    risks,” and because a stay “will promote uniformity and avoid conflicting findings.” (ECF No.



    1
       The Motion to Stay has been brought only by New GM, and not by Defendant General Motors Holdings
    LLC (“GM Holdings”; the sole member and owner of New GM) or Defendant General Motors Company
    (“GM Parent”; the sole member and owner of GM Holdings). The litigation against GM Holdings and GM
    Parent would therefore continue regardless of whether New GM’s motion is granted. And, New GM has
    only moved to stay the Consumer Class Action (ECF No. 2759), and not the Automotive Recyclers’
    separate complaint (ECF No. 2781). Litigation by the Automotive Recyclers against all three GM
    Defendants would therefore continue regardless of whether New GM’s Motion to Stay is granted.


                                                       1
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 6 of 27



    2980 at 2, 6.) But this Court rejected these same arguments when it denied the First Motion to

    Stay, where other automakers likewise contended a stay pending NHTSA’s investigation was

    necessary because “the claims would be more efficiently addressed by the Court after NHTSA

    makes a determination as to the purported vehicular defect,” and because there was a risk of

    “inconsistent findings as to defectiveness from the Court and NHTSA.” In re Takata, 2015 WL

    12641693, at *2 n.3, *3. This Court concluded then that the mere possibility of “inconsistent

    findings” and alleged “waste of resources” did not warrant application of the primary jurisdiction

    doctrine, in part, because that doctrine “should be used conservatively.” Id. at *3. As with the First

    Motion to Stay, Plaintiffs’ claims here fall squarely “within the conventional competence of the

    courts.” Id. at *2 (quotation omitted). This Court’s earlier rationale for rejecting the First Motion

    to Stay is therefore equally applicable here.

           New GM’s motion also fails to even acknowledge that there are over 700,000 other GM

    vehicles that are currently subject to recalls and are unaffected by New GM’s Petitions for

    Inconsequentiality. New GM has not disputed Takata’s determination that a rupture could occur

    in the event of an airbag deployment in these 700,000 vehicles, which contain Takata driver-side,

    passenger-side, and side airbags, and New GM has itself “decided that a defect that relates to motor

    vehicle safety exists.” New GM Part 573 Safety Recall Report (15V-324); New GM Part 573

    Safety Recall Report (15V-666).2




    2
      Available at https://static.nhtsa.gov/odi/rcl/2015/RCLRPT-15V324-4980.PDF (last visited Sept. 13,
    2018); https://static.nhtsa.gov/odi/rcl/2015/RCLRPT-15V666-8365.PDF (last visited Sept. 13, 2018).


                                                      2
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 7 of 27




                                                   BACKGROUND3

    I.      Plaintiffs’ Complaint Against New GM Is Premised on the Inherent Danger
            of Ammonium Nitrate.

            Plaintiffs allege in the New GM Complaint that the GM Defendants knowingly equipped

    GM vehicles with Takata airbags that “share a common, uniform defect: the use of ammonium

    nitrate, a notoriously volatile and unstable compound” that is prone to “irregular and dangerous

    behavior resulting in violent combustion.” (New GM Complaint, ECF No. 2759, ¶ 6.) Because

    they contain ammonium nitrate, the “defective Takata airbags create a dangerous condition that

    gives rise to a clear, substantial, and unreasonable danger of death or personal injury.” (Id., ¶ 18.)

    Indeed, Takata airbags with ammonium nitrate inflators “have been responsible for at least 22

    deaths and hundreds of serious injuries in the United States alone.” (Id., ¶ 7.) According to the

    allegations in the New GM Complaint—which at this stage must be accepted as true—

    modifications to the inflators are “at best, a temporary fix” because there is no way to change the

    inherently dangerous properties of ammonium nitrate. (Id., ¶ 92.) Plaintiffs allege that New GM,

    GM Holdings, and GM Parent knew about “the lethal instability of Takata’s ammonium-nitrate

    based inflator by no later than 1999,” but still used them in millions of New GM vehicles anyway,

    causing damages to Plaintiffs. (Id., ¶¶ 9-21.)




    3
        The materials cited below are publicly available administrative filings and orders and recall notices, of
    which the Court is permitted to take judicial notice of their existence, not to prove the truth of their contents.
    See Varner v. Domestic Corp., No. 16-22482-CIV, 2017 WL 3730618, at *3 (S.D. Fla. Feb. 7, 2017)
    (“Courts have found that ‘[t]he contents of an administrative agency’s publicly available files . . .
    traditionally qualify for judicial notice . . . .’”) (quoting Winzler v. Toyota Motor Sales U.S.A., Inc., 681
    F.3d 1208, 1212-13 (10th Cir. 2012) (taking judicial notice of NHTSA recall notices)). These are also
    admissible as public records, under Federal Rule of Evidence 803(8). See Noel v. Ford Motor Co., No.
    6:11-cv-370, 2013 WL 12160973, at *1 (M.D. Fla. May 7, 2013) (noting that NHTSA reports were
    admissible under Rule 803(8)’s public records exception to hearsay) (citing Guild v. General Motors Corp.,
    53 Supp. 2d 363, 366 (W.D.N.Y. 1999) (same)).


                                                            3
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 8 of 27



    II.     Takata Has Admitted and NHTSA Has Acknowledged that Takata’s
            Ammonium Nitrate Inflators “Present an Unreasonable Risk of Serious Injury
            or Death.”

            On May 18, 2015, Takata filed four Defect Information Reports (“DIRs”) in which it

    “admitted that certain types of air bag inflators manufactured by Takata with a phase-stabilized

    ammonium nitrate propellant . . . contain defects constituting an unreasonable risk to safety.”

    NHTSA Coordinated Remedy Order, Nov. 3, 2015, at ¶ 12 (emphasis added).4 Notably, NHTSA

    determined that these airbags were defective and dangerous “regardless of vehicle architecture,

    high absolute humidity exposure, or other factors.” General Motors LLC, Part 573 Safety Recall

    Report (15V-324) at 3 (emphasis added).5 As a result, New GM issued its own DIR, recalling all

    of the airbags specified in the Takata DIRs. See id.

            As the unprecedented scope and gravity of the Takata recalls became clear, NHTSA issued

    its first Coordinated Remedy Order on November 3, 2015. In that Order, NHTSA acknowledged

    that:

            [T]he propellant in inflators covered by the Inflator Recalls and the recalls within
            the scope of this Order have, at various rates of frequency, a propensity to ignite
            and/or burn in an unexpected way that may cause the pressure inside the inflator to
            increase too quickly, causing the inflator to rupture. That rupture causes the metal
            canister of the inflator to break away in hot, shrapnel-like fragments, which shoot
            out of the air into the passenger cabin and towards the driver or any occupants who
            are nearby.

    NHTSA Coordinated Remedy Order, Nov. 3, 2015, ¶ 29. Accordingly, NHTSA concluded that

    “[e]ach air bag inflator with the capacity to rupture, as the recalled Takata inflators do, presents an

    unreasonable risk of serious injury or death.” Id., ¶ 32 (emphasis added); see also id. 16 n.9 (“All



    4
        Available at https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/nhtsa-coordinatedremedy
    order-takata.pdf (last visited Sept. 13, 2018).
    5
       Available at https://static.nhtsa.gov/odi/rcl/2015/RCLRPT-15V324-9499.PDF (last visited Sept. 13,
    2018).


                                                      4
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 9 of 27



    recalled Takata inflators have previously been determined to pose an unreasonable risk of death or

    serious injury in a crash, as established in the filing of each of the many DIRs for the recalled

    inflators.”) (emphasis added).

            By May 4, 2016, investigations into the root cause of the defect led NHTSA to

    acknowledge that “the expected rate of degradation will . . . vary considerably depending on the

    type of inflator at issue and the specific vehicle makes and models in which the inflators are

    installed.” NHTSA, May 3, 2016 Amendment to November 3, 2015 Consent Order, ¶ 6.6

    Nevertheless, NHTSA concluded that “at some point in the future all non-desiccated frontal Takata

    PSAN inflators will reach a threshold level of degradation that could result in the inflator becoming

    unreasonably dangerous.” Id., ¶ 12 (emphasis added). Accordingly, “[t]o mitigate and control the

    risk of serious injury or death due to an air bag inflator rupture,” NHTSA set forth a schedule for

    Takata to issue rolling DIRs covering all non-desiccated Takata PSAN inflators not yet under

    recall. Id., ¶ 14.

    III.    New GM’s Petitions for Inconsequentiality Are Not Relevant to “the Existence
            of a Defect Related to Motor Vehicle Safety.”

            In response to Takata’s rolling DIRs, New GM filed its own DIRs for vehicles containing

    the defective ammonium nitrate inflators. Despite NHTSA’s and Takata’s admissions to the

    contrary, New GM asserted in an attachment to those DIRs that its GMT900 vehicles “do not

    contain a present defect which poses an unreasonable risk to motor vehicle safety.” New GM

    Petition for Inconsequentiality, Nov. 15, 2016, at 8.7 On November 15, 2016, New GM thus filed



    6
         Available at https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/amendment_nov3_2015-
    consentorder.pdf (last visited Sept. 13, 2018).
    7
      Available at https://www.regulations.gov/document?D=NHTSA-2016-0124-0002 (last visited Sept. 13,
    2018).



                                                     5
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 10 of 27



    the first of three Petitions for Inconsequentiality (one following each of the three rolling Takata

    DIRs due under the May 3, 2016 Amended Consent Order) requesting an exemption from its recall

    responsibilities because “GM has not determined that a defect that poses an unreasonable risk of

    safety exists in the Subject GMT900 Vehicles.” Id. at 9. Recently, in June 2018, New GM informed

    NHTSA that its investigation was substantially complete and claimed that the results “demonstrate

    that the Takata inflators in GMT900 vehicles are not defective and will continue to perform safely

    for decades even in the highest risk climates of the United States.” General Motors, GMT900

    Takata Airbag Inflator Investigation, June 8, 2018 Presentation to NHTSA, at 3, 5.8

              As an initial matter, New GM’s Petitions cover only vehicles built on the GMT900

    platform; they do not cover all of the vehicles at issue in the New GM Complaint.9 There are over

    700,000 other GM vehicles, ranging from the Chevrolet Camaro to the Buick LaCrosse to the

    Cadillac XTS that are currently subject to recalls—and in the process of having their airbags

    replaced—that are unaffected by New GM’s Petitions. As to these vehicles, New GM has not

    disputed Takata’s determination that a rupture could occur in the event of an airbag deployment

    or that New GM itself “has decided that a defect that relates to motor vehicle safety exists.” New

    GM Part 573 Safety Recall Report (15V-324); New GM Part 573 Safety Recall Report (15V-

    666).10




    8
      Available at https://www.regulations.gov/document?D=NHTSA-2016-0124-0163 (last visited Sept. 13,
    2018).
    9
       The Petitions only cover vehicles under NHTSA recall numbers 16V381, 16V383, 17V010, 17V019,
    17V021, 18E001, 18E002, and 18E003. Compare Complaint ¶ 77 (table listing vehicles subject to
    numerous additional recalls).
    10
       Available at https://static.nhtsa.gov/odi/rcl/2015/RCLRPT-15V324-4980.PDF (last visited Sept. 13,
    2018); https://static.nhtsa.gov/odi/rcl/2015/RCLRPT-15V666-8365.PDF (last visited Sept. 13, 2018).


                                                      6
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 11 of 27



           Furthermore, New GM’s initial Petition was filed nearly two years ago on November 15,

    2016. And to date, NHTSA has not given any indication of if and when it will act on New GM’s

    Petitions. If and when NHTSA does act on the Petitions, it will not decide whether the GMT900

    vehicles contain a defective airbag inflator—Takata has already admitted and NHTSA has

    acknowledged that they do—but rather whether “the defect or noncompliance is inconsequential

    as it relates to motor vehicle safety.” 49 CFR § 556.1(a); see also id. § 556.4(c) (petition for

    inconsequentiality is not “considered relevant to[] the existence of a defect related to motor vehicle

    safety”).

    IV.    NHTSA Has Been Investigating the Safety Risk Posed by Takata Inflators
           Since 2014 and Recently Expressly Reaffirmed the Important Role of Private
           Litigation in that Investigation.

           NHTSA has been continuously managing recalls and investigating the defective Takata

    ammonium nitrate inflators since at least June 11, 2014, when it formally opened preliminary

    investigation number PE14-016. In re: Docket No. NHTSA-2015-0055 Coordinated Remedy

    Program Proceeding, Nov. 3, 2015, ¶ 7; see also id., ¶¶ 8-18 (detailing NHTSA’s actions up

    through the 2015 period).11

           As part of its cooperation with NHTSA, Takata entered into a Preservation Order and

    Testing Control Plan that expressly recognizes the role of private litigation in “determining

    whether the current safety actions are sufficient to address the safety risk and to provide an

    effective remedy to vehicle owners, and deciding what, if any, further actions are necessary to

    protect the safety of vehicle occupants.” In re: EA15-001 Air Bag Inflator Rupture, Amendment




    11
       Available at https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/nhtsa-coordinatedremedyorder-
    takata.pdf (last visited Sept. 13, 2018).



                                                      7
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 12 of 27



    to the February 25, 2015 Preservation Order and Testing Control Plan, April 12, 2018, ¶ 7.12 In a

    recent April 2018 amendment to that Preservation Order, NHTSA specifically referenced this

    MDL and reaffirmed that “[t]here remains a federal interest in ensuring that NHTSA, in the course

    of its ongoing defect investigation, has full access to information on any testing performed on

    Takata inflators, including by plaintiffs, their experts, and any plaintiffs’ consortium.” Id., ¶¶ 9-

    10.

                                                 ARGUMENT

    I.      The Primary Jurisdiction Doctrine Does Not Apply.

            A.      Legal Standard.

            The primary jurisdiction doctrine is narrow and applies only “when ‘enforcement of a claim

    requires the resolution of issues which, under a regulatory scheme, have been placed within the

    special competence of an administrative body . . . .’” In re Takata, 2015 WL 12641693, at *1

    (quoting United States v. W. Pac. R.R., 352 U.S. 59, 64 (1956)). “The doctrine is rooted in: (1) the

    desirability of expert and specialized knowledge of agencies, and (2) the need for uniformity.” Id.

    at *2 (citing Boyes v. Shell Oil Prods. Co., 199 F.3d 1260, 1265 (11th Cir. 2000)). As this Court

    previously observed, “[the] doctrine should be used conservatively given the Court’s ‘virtually

    unflagging obligation to exercise jurisdiction’ over cases appropriately before it.” Id. (quoting

    Sanchez-Knutson v. Ford Motor Co., 52 F. Supp. 3d 1223, 1238 (S.D. Fla. 2014)).

            This Court’s ruling denying the First Motion to Stay addressed the two considerations on

    which the doctrine is based—the specialized knowledge of agencies and the need for uniformity—

    and rejected the same arguments New GM makes now.




    12
       Available at https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/takata-preservation-order-
    02252015.pdf (last visited Sept. 13, 2018).


                                                       8
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 13 of 27



           B.      The Claims Against New GM Are Within the Conventional
                   Competence of the Courts.

           In denying the First Motion to Stay, this Court stated that “[w]ith regards to the expert and

    specialized knowledge purpose, invoking the primary jurisdiction doctrine would be appropriate

    when the matter before the court ‘involves technical questions of fact uniquely within the expertise

    and experience of an agency,’ but would be inappropriate when the ‘standards to be applied . . .

    are within the conventional competence of the courts.’” In re Takata, 2015 WL 12641693, at *2

    (quoting Nader v. Allegheny Airlines, Inc., 426 U.S. 290, 305 (1976)). Plaintiffs assert the same

    claims against New GM as plaintiffs in the 2015 Complaint against several automomakers who

    have now settled. (See ECF No. 579.) Plaintiffs in the New GM Complaint bring claims for

    violations of RICO and the Magnuson-Moss Warranty Act, common law claims for fraudulent

    concealment, unjust enrichment, and negligence, and claims under state consumer protection

    statutes. Cf. In re Takata, 2015 WL 12641693, at *2.

           And as this Court’s order on automakers’ First Motion to Stay observed, “[c]ourts routinely

    hear these types of claims. While the claims may be premised on the existence of a vehicular

    defect, courts routinely make determinations regarding such defects.” Id. (emphasis added); see

    also Sanchez-Knutson, 52 F. Supp. 3d at 1238 (“Ford’s argument of deferral to NHTSA because

    Plaintiff’s claims implicate vehicle safety issues has been offered and rejected.”); In re Toyota

    Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab. Litig., 754 F. Supp.

    2d 1145, 1200 (C.D. Cal. 2010) (declining to apply primary jurisdiction doctrine where “the claims

    that Plaintiffs assert in this case do not arise under the Safety Act or NHTSA regulations; rather,

    they are based on California statutes, the MMA [Magnuson-Moss Warranty Act], and general

    contract and tort principles”). “Accordingly,” as this Court already determined, “the claims before

    the Court do not involve technical questions of fact uniquely within the expertise and experience



                                                     9
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 14 of 27



    of an agency, rather, the issues raised are within the conventional competence of the courts.” In re

    Takata, 2015 WL 12641693, at *2 (quotations omitted). New GM makes no attempt to distinguish

    the claims against it in the New GM Complaint from those that this Court previously found were

    within the conventional competence of the courts. Nor can it as the claims are the same.

           C.      The Pending Claims Against New GM Do Not Raise a Special Need for
                   Uniformity.

           In denying the First Motion to Stay, this Court also stated that “[w]ith regards to the need

    for uniformity purpose, invoking the doctrine would be inappropriate when the Court would not

    unduly interfere with the administrative process.” Id. (citing Boyes, 199 F.3d at 1265). As with

    the First Motion to Stay, staying the case against New GM would be inappropriate because

    litigating the claims in Plaintiffs’ complaint against New GM will not unduly interfere with

    NHTSA’s administrative process. As the Court previously concluded in denying the First Motion

    to Stay, “the Court’s determination of the pending claims and the underlying issue of the purported

    defect will not impede NHTSA’s progress on its investigation and recall, nor should it impact

    Defendants’ ability to comply with NHTSA’s orders.” Id. The existence of New GM’s Petitions

    does not change this conclusion, and New GM’s attempt to distinguish this Court’s prior opinion

    on that basis is unpersuasive.

           First, New GM suggests that Plaintiffs’ reference to the New GM Petitions differentiates

    the New GM Complaint from the 2015 Complaint and somehow invokes NHTSA’s jurisdiction

    by “plac[ing] the timing and execution of any recall-related remedy and notification”—issues

    under NHTSA’s exclusive authority—“directly at issue.” (ECF No. 2980 at 10.) But the “timing

    and execution” of the recalls were equally at issue in the 2015 Complaint, which this Court

    declined to stay. (See, e.g., 2015 Complaint, ECF No. 579 ¶ 25 (“As a result of Defendants’

    concealment of the Inflator Defect for more than a decade, the recalls now underway cannot be



                                                    10
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 15 of 27



    implemented effectively. Defendants have acknowledged that the process could take at least three

    years because of supply constraints.”); id., ¶ 35 (“Defendants unjustly benefited from their

    unconscionable delay in recalling their defective products, as they avoided incurring the costs

    associated with recalls and installing replacement parts for many years.”); id., ¶ 246 (“In August

    2009, NHTSA’s Recall Management Division sent Honda an information request to explain why

    it did not include 2009 Recall vehicles in the 2008 Recall, and ‘to evaluate the timeliness of

    [Honda’s] recent defect decision.’”); id., ¶ 306 (“[T]he risk of injury remains very real, and is

    exacerbated by Defendants’ poor execution of the recalls . . . .”).) New GM’s attempt to distinguish

    its motion from the First Motion to Stay on the timing and execution of recall-related remedies,

    therefore, fail.

            Second, New GM asserts that in 2015 “there were no Petitions for Inconsequentiality

    pending before NHTSA,” and now there is an administrative process “directly and actively

    underway” as a result of New GM’s Petitions. (ECF No. 2980 at 11-12.) But there was indeed a

    complex administrative process “directly and actively underway” in 2015. See, e.g., In re: Docket

    No. NHTSA-2015-0055 Coordinated Remedy Program Proceeding, Nov. 3, 2015, ¶ 11 (“On

    February 24, 2015, NHTSA upgraded PE14-016 to an engineering analysis (EA15-001).”); id., ¶

    14 (“As part of the Coordinated Remedy Program Proceeding, launched on June 5, 2015, NHTSA

    sought information from each of the Initial Vehicle Manufacturers, Takata, and other major inflator

    suppliers[.]”); id., ¶ 17 (“On September 23 and 24, 2015, NHTSA convened problem-solving

    meetings with the Initial Vehicle Manufacturers to examine aggregate data and engage in a

    collaborative risk analysis to aid NHTSA in developing a principled, rational, risk-mitigation

    based approach for the prioritization and phasing of recall plans.”). Moreover, it was a strongly

    contested administrative process until Takata agreed to NHTSA’s November 2015 Consent Order.




                                                    11
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 16 of 27



    Now, in contrast, Takata has admitted and NHTSA has acknowledged the presence of the safety

    defect in all non-desiccated Takata PSAN inflators.

            Nor are GM’s Petitions for Inconsequentiality unique as New GM claims. Indeed, other

    vehicle manufacturers filed petitions for inconsequentiality determinations by NHTSA during the

    pendency of this litigation for certain Takata inflator models included in their vehicles. On August

    16, 2017, Ford, for example, filed a Petition for Inconsequentiality with NHTSA relating to

    Takata’s PSDI-5 airbag inflators containing calcium sulfate as a desiccant, i.e., a drying agent,

    which is used in certain Ford vehicles.13 Mazda also filed a similar Petition at the same time.14

    Neither, however, moved to stay this action while their petitions were pending, and discovery

    proceeded in this MDL. It is also worth noting that more than a year has passed since New GM’s

    Petitions were filed, and NHTSA has not issued any decisions.

            Just like New GM does now, in the First Motion to Stay, automakers argued that this Court

    should stay the case during the pendency of this administrative process “to allow the NHTSA to

    address the core issues that underlie all of Plaintiffs’ claims—the scope of the problem and whether

    the airbags at issue are unsafe.” (ECF No. 700 at 3.) According to the automakers, “if NHTSA

    finds for example, that some inflators that use ammonium nitrate are not defective, it will obviously

    undermine Plaintiffs’ claims.” Id. at 6.

            New GM makes the identical flawed arguments here. New GM’s Petitions ask NHTSA to

    determine whether the GMT900 vehicles are unsafe. See General Motors, GMT900 Takata Airbag


    13
            Available at https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/ford_petition_for_
    inconsequentiality_re_calcium-sulfate_desiccated_psdi-5_driver-side_inflators_submission.pdf
    (last visited Sept. 13, 2018).
    14
          Available at https://www.nhtsa.gov/sites/nhtsa.dot.gov/files/documents/mazda_petition_for_
    inconsequentiality_re_calcium-sulfate_desiccated_psdi-5_driver-side_inflators_submission_2.pdf
    (last visited Sept. 13, 2018).



                                                       12
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 17 of 27



    Inflator Investigation, June 8, 2018 Presentation to NHTSA, at 32 (“Based on all of the findings

    described herein, GM concludes that GMT900 Takata inflators do not pose an unreasonable risk

    to motor vehicle safety and requests that NHTSA grant its inconsequentiality petitions.”).15 And

    like the automakers in the First Motion to Stay, New GM argues that its motion should be granted

    “[g]iven the problems that will ensue should the Court issue orders or judgements contrary or in

    direct conflict with subsequent NHTSA findings . . . .” (ECF No. 2980 at 9.) The Court rejected

    these exact arguments in 2015 and should do so again now because, like the previous round of

    automakers, New GM has “fail[ed] to point to any direct impairment to NHTSA’s investigation or

    recall processes that a determination from this Court regarding the vehicles’ purported defect

    would have.” In re Takata, 2015 WL 12641693, at *2; see also Sanchez-Knutson, 52 F. Supp. at

    1233 (“Ford’s argument of deferral to NHTSA because Plaintiff’s claims implicate vehicle safety

    issues has been offered and rejected.”). Indeed, over the last three years the cases in this MDL

    have been litigated vigorously, this Court has issues numerous rulings and seven automakers have

    settled without anyone, including NHTSA, alleging any interference with NHTSA’s regulatory

    process.

           In denying the First Motion to Stay, the Court noted that a Statement of Interest had been

    filed by the United States Government in which the Government stated that a stay was not

    necessary because “NHTSA believes that its regulatory and investigative activities may proceed

    in parallel with—and indeed may benefit from—the continued pendency of this litigation.” In re

    Takata, 2015 WL 12641693, at *2 (quoting Statement of Interest [ECF No. 692 at 1-2]).

           Third, New GM attempts to assuage this Court’s concern about the lengthy, potentially

    multi-year administrative process by noting that “the Petitions have already been filed” and


    15
         Available at https://www.regulations.gov/document?D=NHTSA-2016-0124-0163 (last visited Sept.
    13, 2018).


                                                   13
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 18 of 27



    speculating that a decision by NHTSA in New GM’s favor “will be key in defining the scope of

    plaintiffs’ claims, discovery, and motion practice . . . .” (ECF No. 2980 at 12.) But the Petitions

    have been pending for nearly two years with absolutely no indication as to if and when NHTSA

    will act on them. See In re Takata, 2015 WL 12641693 at *3 (denying First Motion to Stay in part

    because “it may take years for NHTSA to reach a conclusion as to the existence of any defect . . .

    .”). Moreover, as the Court noted in its prior opinion denying the First Motion to Stay, “judicial

    efficiency is not an independent factor to be considered when invoking primary jurisdiction.” Id.

    Accordingly, the Court was not persuaded that the claims in the 2015 Complaint could

    theoretically, years later, be “more efficiently addressed by the Court after NHTSA makes a

    determination as to the purported vehicular defect.” Id. The same conclusion should apply here.

            New GM exaggerates the potential aid a decision by NHTSA might provide. Unlike in

    Ricci v. Chicago Mercantile Exchange, 409 U.S. 289 (1973), Plaintiffs here are not challenging

    any regulation, administrative rule, or agency action.16 See Nader, 426 U.S. at 304 (holding that

    consideration of uniformity did not justify invoking primary jurisdiction doctrine where plaintiff

    did not challenge any regulation or practice of the agency); Kent v. DaimlerChrysler Corp., 200

    F. Supp. 2d 1208, 1218 (N.D. Cal. 2002) (denying stay where “Plaintiff does not challenge a safety

    standard or any NHTSA regulation”). Any ruling by NHTSA on New GM’s Petitions would not

    invoke any regulation or practice of the agency.

            And more importantly, regardless of how NHTSA rules on New GM’s Petitions, per

    NHTSA’s regulatory guidelines, New GM’s Petitions are not “considered relevant to[] the


    16
         Ricci is also distinguishable insofar as its holding turns on the conclusion that adjudication by the
    agency “promises to be of material aid” to the court. 409 U.S. at 302. As noted above, this Court has
    already concluded that “judicial efficiency is not an independent factor to be considered when invoking
    primary jurisdiction.” In re Takata, 2015 WL 12641693, at *3. See also Ortega Trujillo v. Conover & Co.
    Commc’ns, 221 F.3d 1262, 1265 (11th Cir. 2000) (“[T]he interests of judicial economy alone are
    insufficient to justify such an indefinite [discretionary] stay.”).


                                                       14
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 19 of 27



    existence of a defect related to motor vehicle safety.” 49 CFR § 556.4(c); see New GM Motion at

    4 n. 4. In other words, the Petitions, if granted, would not reverse Takata and NHTSA’s

    determination that ammonium nitrate inflators constitute “a defect related to motor vehicle safety.”

    Id. Indeed, the standard for granting a petition for inconsequentiality is whether “the defect or

    noncompliance is inconsequential as it relates to motor vehicle safety,” 49 CFR 556.1(a), and is

    therefore premised on the acknowledgment of the underlying defect. In short, regardless of their

    outcome, New GM’s Petitions will not change the fact that New GM installed inherently dangerous

    ammonium nitrate inflators in its vehicles, which rendered them defective.

           Fourth, in its attempt to portray its motion as unique, New GM erroneously asserts that

    “the previously requested stay would have covered all defendants.” (ECF No. 2980 at 13.) Takata

    and Honda, who had the most vehicles subject to recall, did not move to stay the operative claims

    in the 2015 Complaint. (See ECF No. 647 at 1.) Here, only New GM has moved for a stay, so

    discovery will continue against Defendants GM Holdings, GM Parent, and the other automakers

    even if New GM’s motion is granted. Furthermore, New GM has not moved to stay the Automotive

    Recyclers’ separate class action complaint, so that litigation will continue against all three GM

    Defendants regardless of the outcome of this motion. Nor does New GM explain why the stay

    should apply to claims based on 700,000 GM vehicles that are not even covered by New GM’s

    Petitions. And while it is true that there are currently no personal injury claims against New GM

    with which to coordinate discovery, that is not a reason for the Court to eschew its “virtually

    unflagging obligation” to exercise its jurisdiction over this case. Such piecemeal litigation surely

    does not advance judicial economy or preserve resources, as New GM suggests.




                                                    15
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 20 of 27



    II.      A Discretionary Stay Is Also Not Warranted Here.

             A.      Legal Standard.

             New GM’s request for a discretionary stay under Landis v. North American Co., 299 U.S.

    248 (1936) and its progeny is also unavailing. New GM seeks to invoke “the general discretionary

    power of district courts to stay proceedings in the interest of justice and in control of their dockets.”

    I.A. Durbin, Inc. v. Jefferson Nat. Bank, 793 F.2d 1541, 1552 n.13 (11th Cir. 1986). But “[c]ourts

    have held that a discretionary stay is justified only if, based on a balancing of the parties’ interests,

    there is a clear inequity to the suppliant who is required to defend while another action remains

    unresolved and if the order granting a stay can be framed to contain reasonable limits on its

    duration.” Id. “When a district court exercises its discretion to stay a case pending the resolution

    of related proceedings in another forum, the district court must limit properly the scope of the stay.

    A stay must not be immoderate.” Ortega Trujillo v. Conover & Co. Commc’ns, 221 F.3d 1262,

    1264 (11th Cir. 2000).

             B.      There Is No “Clear Inequity” in Requiring New GM to Defend this
                     Litigation During the Pendency of its Petitions.

             According to New GM, its investigation to support its Petitions is “substantially complete.”

    General Motors, GMT900 Takata Airbag Inflator Investigation, June 8, 2018 Presentation to

    NHTSA, at 3.17 At this point, New GM is apparently simply waiting for a decision by NHTSA.

    As a result, New GM can introduce the same alleged evidence and arguments developed for the

    New GM Petitions in this MDL. There is simply no “clear inequity” in requiring New GM to

    defend this litigation in the meantime. See In re Takata, 2015 WL 12641693, at *2 n.2 (“The Court

    is confident Defendants can both defend lawsuits and abide by NHTSA’s orders.”).


    17
           Available at https://www.regulations.gov/document?D=NHTSA-2016-0124-0163 (last visited Sept.
    13).



                                                       16
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 21 of 27



             More importantly, none of New GM’s proffered evidence that supports its Petitions has

    been tested by discovery or cross-examination, which is Plaintiffs’ responsibility in this MDL.

    Indeed, a filing in the NHTSA docket by the Center for Auto Safety and many others sharply

    contests New GM’s Petitions, asserting that “GM is trying to avoid a recall for products that it

    knows are unsafe by arguing that those products are merely less unsafe than its competitors,” and

    that “[GM’s] investigation raises more concerns than it alleviates, and NHTSA should not rely on

    it.”18

             In contrast, Plaintiffs would be prejudiced by a stay of this litigation. New GM argues that

    Plaintiffs will not be prejudiced because “the damages suffered by each individual Class member

    may be relatively small.” (ECF No. 2980 at 15.) But this argument turns the class action standard

    on its head. One of the purposes of a class action is to provide access to the courts for “individual

    claims [that] may be too small for a separate action by each class member.” Carriuolo v. Gen.

    Motors Co., 823 F.3d 977, 989 (11th Cir. 2016); see also In re Checking Account Overdraft Litig.,

    307 F.R.D. 630, 649 (S.D. Fla. 2015) (“The class action fills an essential role when the plaintiffs

    would not have the incentive or resources to prosecute relatively small claims in individual suits,

    leaving the defendant free from legal accountability.”). And, this lawsuit is far from an “after-

    thought,” as New GM suggests; the MDL counsel appointed by this Court have worked long and

    hard, with this Court’s guidance, to structure this massive litigation in an efficient manner. Neither

    the amount of potential recovery by each individual class member, nor the procedural history of

    this massive MDL, provide a basis for staying this litigation.




    18
       Available at https://www.regulations.gov/document?D=NHTSA-2016-0124-0168, at 8 (last visited
    Sept. 13, 2018).


                                                     17
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 22 of 27



            C.      New GM’s Requested Stay Is Effectively Indefinite and Therefore
                    Immoderate.

            New GM tries to package its six-month stay request as being “narrowly tailored.” (ECF

    No. 2980 at 15.) But this is the same amount of time that was requested by other automakers in

    2015—and rejected by this Court. In any event, New GM implies that the stay should be renewed

    indefinitely until NHTSA renders a decision on the Petitions. (See id. at 15, 17) (requesting six-

    month stay “subject to a request to modify or extend the stay subject to NHTSA’s ruling on the

    Petition”).

            The Eleventh Circuit has held that a stay ordered by a district court under similar terms

    was “immoderate and, therefore, an abuse of discretion.” Ortega Trujillo, 221 F.3d at 1264. In

    Ortega Trujillo, the district court ordered a stay pending the resolution of a related (and slowly

    proceeding) case in another court and required the parties to submit a status report every three

    months. Quoting the Supreme Court’s decision in Landis, the Eleventh Circuit held that the stay

    was an abuse of discretion because “‘an order which is to continue by its terms for an immoderate

    stretch of time is not to be upheld as moderate because conceivably the court that made it may be

    persuaded at a later time to undo what it has done.’” Id. at 1264 n.3 (quoting Landis, 299 U.S. at

    257). It would likewise be an abuse of discretion to grant New GM’s request to stay this litigation

    until NHTSA rules on the Petitions, which have already been pending for nearly two years without

    any indication of a forthcoming decision. See In re Takata, 2015 WL 12641693 at *3 (denying

    First Motion to Stay in part because “it may take years for NHTSA to reach a conclusion as to the

    existence of any defect . . . .”).

            The cases cited by New GM do not suggest otherwise. Despite New GM’s attempt to

    convince the Court that judges regularly grant stays pending the outcome of administrative

    proceedings, only one of the cases it cites granted a stay—and even that older, out-of-circuit case



                                                    18
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 23 of 27



    is readily distinguishable. In Cheyney State College Faculty v. Hufstedler, 703 F.2d 732 (3d Cir.

    1983), the Third Circuit held that it did not have jurisdiction to review a district court’s stay order

    and then stated in dicta that the district court did not abuse its discretion in staying a class action

    challenging Pennsylvania’s segregated higher education system pending administrative action by

    the Department of Justice and litigation underway in another federal district court. Cheyney State

    Coll. Faculty v. Hufstedler, 703 F.2d 732, 735-38 (3d Cir. 1983). Here, by contrast, there is no

    other litigation to which the Court might yield. Moreover, the Eleventh Circuit has distinguished

    stays pending in other federal court proceedings from stays pending administrative actions, noting

    that the latter stays force the non-moving party “effectively out of court.” Miccosukee Tribe of

    Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d 1191, 1196 (11th Cir. 2009) (“The present

    case is unlike the traditional effectively out of court cases because this stay was not issued pending

    the conclusion of state court or administrative proceedings, . . . . It was issued pending the outcome

    of other litigation in federal court—the appeal of a lawsuit filed in the same district court.”). All

    of New GM’s remaining discretionary stay cases involve stays granted under markedly different

    circumstances—namely, pending arbitrations, criminal proceedings, or state court proceedings

    (under the distinct Colorado River doctrine), not administrative proceedings.

           D.      Judicial Economy Is Insufficient to Justify a Stay.

           Finally, New GM contends that “NHTSA’s decision on New GM’s Petitions will certainly

    streamline and clarify issues before this Court” and a stay will therefore “reduce the burden on the

    parties and this Court.” (ECF No. 2980 at 16.) According to the Eleventh Circuit, however, “the

    interests of judicial economy alone are insufficient to justify such an indefinite stay.” Ortega

    Trujillo, 221 F.3d at 1265 (holding discretionary stay was abuse of discretion). Moreover, the

    Court already rejected this argument. In 2015, other automakers argued that undertaking discovery




                                                      19
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 24 of 27



    prior to the conclusion of NHTSA’s investigation would “result in a needless waste of resources.”

    In re Takata, 2015 WL 12641693, at *3. The Court concluded that “this argument ignores that

    determining the precise cause of the central issue of litigation is often a primary purpose of the

    discovery process.” Id. The same is true here. Plaintiffs are entitled to discovery to test New GM’s

    assertions. And discovery, which is already underway, will expedite—not delay—the resolution

    of the case against New GM.




                                                    20
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 25 of 27



                                             CONCLUSION

           In sum, this Court should reach the same conclusion it did when it denied the First Motion

    to Stay that sought an identical stay. The doctrine of primary jurisdiction and the principles

    governing discretionary stays have no application to Plaintiffs’ statutory and common law claims

    here. These claims fall squarely “within the conventional competence of the courts” and, like the

    claims against the other automakers, would not interfere with NHTSA’s rules, regulations, or

    investigation. New GM’s Motion to Stay should be denied.


    Dated: October 12, 2018                             Respectfully submitted,
                                                        PODHURST ORSECK, P.A.

                                                        /s/ Peter Prieto
                                                        Peter Prieto (FBN 501492)
                                                        Aaron S. Podhurst (FBN 63606)
                                                        Stephen F. Rosenthal (FBN 131458)
                                                        John Gravante (FBN 617113)
                                                        Matthew P. Weinshall (FBN 84783)
                                                        Alissa Del Riego (FBN 99742)
                                                        SunTrust International Center
                                                        One S.E. Third Ave., Suite 2300
                                                        Miami, Florida 33131
                                                        Phone: (305) 358-2800
                                                        Fax: (305) 358-2382
                                                        Email: pprieto@podhurst.com
                                                                apodhurst@podhurst.com
                                                                srosenthal@podhurst.com
                                                                jgravante@podhurst.com
                                                                mweinshall@podhurst.com
                                                                adelriego@podhurst.com

                                                        Chair Lead Counsel for Plaintiffs




                                                   21
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 26 of 27



           COLSON HICKS EIDSON                       POWER ROGERS & SMITH, P.C.
           Lewis S. “Mike” Eidson                    Todd A. Smith
           mike@colson.com                           tsmith@prslaw.com
           Curtis Bradley Miner                      70 West Madison St., 55th Floor
           curt@colson.com                           Chicago, IL 60602
           255 Alhambra Circle, PH                   T: (312) 236-9381
           Coral Gables, FL 33134
           T: 305-476-7400                           Plaintiffs’ Economic Damages Track Co-
                                                     Lead Counsel
           Plaintiffs’ Personal Injury Track Lead
           Counsel
           BOIES, SCHILLER & FLEXNER LLP             LIEFF CABRASER HEIMANN &
           David Boies, Esq.                         BERNSTEIN LLP
           Motty Shulman (Fla Bar. No. 175056)       Elizabeth Cabraser
           333 Main Street                           ecabraser@lchb.com
           Armonk, NY 10504                          Phong-Chau Gia Nguyen
           Tel: (914) 749-8200                       pgnguyen@lchb.com
           Fax: (914) 749-8300                       275 Battery St., Suite 3000
           Email: dboies@bsfllp.com                  San Francisco, CA 94111-3339
                   mshulman@bsfllp.com               T:     415-956-1000

           Stephen N. Zack (Fla. Bar No. 145215)     David Stellings
           Mark J. Heise (Fla. Bar No. 771090)       250 Hudson Street, 8th Floor
           100 Southeast 2nd Street, Suite 2800      New York, NY 10012
           Miami, FL 33131                           212-355-9500
           Tel: (305) 539-8400                       dstellings@lchb.com
           Fax: (305) 539-1307
           Email: szack@bsfllp.com                   Plaintiffs’ Steering Committee
                  mheise@bsfllp.com

           Richard B. Drubel
           Jonathan R. Voegele
           26 South Main Street
           Hanover, NH 03755
           Tel: (603) 643-9090
           Fax: (603) 643-9010
           Email: rdrubel@bsfllp.com
                  jvoegele@bsfllp.com


           Plaintiffs’ Economic Damages Track
           Co-Lead Counsel




                                                22
Case 1:15-md-02599-FAM Document 3032 Entered on FLSD Docket 10/12/2018 Page 27 of 27



            CARELLA BYRNE CECCHI OLSTEIN                    BARON & BUDD, PC
            BRODY & AGNELLO, PC                             Roland Tellis
            James E. Cecchi                                 rtellis@baronbudd.com
            jcecchi@carellabyrne.com                        David Fernandes
            5 Becker Farm Road                              dfernandes@bardonbudd.com
            Roseland, NJ 07068-1739                         Mark Pifko
            T: 973 994-1700                                 mpifko@baronbudd.com
            f: 973 994-1744                                 15910 Ventura Blvd.,
                                                            Suite 1600
                                                            Encino, CA 91436
            Plaintiffs’ Steering Committee                  T: 818-839-2333

                                                            J. Burton LeBlanc
                                                            9015 Bluebonnet Blvd.
                                                            Baton Rouge, LA 70810
                                                            T: 225-761-6463


                                                            Plaintiffs’ Steering Committee


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 12, 2018, I electronically filed the foregoing
    document with the Clerk of the Court using CM/ECF. I also certify the foregoing document is
    being served this day on all counsel of record via transmission of Notice of Electronic Filing
    generated by CM/ECF.
                                               By: /s/ Peter Prieto
                                                      Peter Prieto




                                                 23
